Citation Nr: 1208251	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-30 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left total knee replacement, currently rated at 30 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), due to the service connection left total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from January 1952 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By way of the September 2008 rating decision the RO denied the Veteran an increased rating for his left total knee replacement. 

In February 2012 the Veteran's representative asserted that the Veteran is entitled to TDIU because of his service-connected left total knee replacement; thus, the Board finds that although an appeal was not received on the issue of entitlement to TDIU, it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claim for an increased rating for the left total knee replacement and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  Therefore, the issues are as listed on the title page.

Also in February 2012, the Veteran's representative asserted that service connection for hypertension, diabetes mellitus, cerebovascular accidents, and a stroke are all secondary to the Veteran's service-connected left total knee replacement.  Thus, the issues of entitlement to service connection for hypertension, diabetes mellitus, cerebovascular accidents, and a stroke secondary to left total knee replacement have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran originally requested a hearing before the Board; however, in September 2011 the Veteran withdrew his request for a Board hearing. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  The Veteran's service-connected left total knee replacement is productive of chronic residuals consisting of severe painful motion and weakness in the left knee.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating, but no higher, for a left total knee replacement have been met. 38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. § 4.71a , Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating for the left total knee replacement in the September 2008 rating decision, he was provided notice of the VCAA in August 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The September 2008 letter also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claim, and he was also furnished a Statement of the Case in July 2009 and an additional notice in October 2008.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes a VA examination and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35   (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The September 2008 rating continued the Veteran's 30 percent disability rating for his left total knee replacement.  The Veteran has been rated as 30 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011). 

Under Diagnostic Code 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a higher 40 percent rating is assigned for ankylosis of the knee in flexion between 10 and 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  Under Diagnostic Code 5261, a higher 40 percent rating is assigned when leg extension is limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  Under Diagnostic Code 5262, a higher 40 percent rating is assigned when there is nonunion of the tibia and fibula with loose motion and requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In order for the Veteran to warrant an increased rating there needs to be evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity; the Board finds that by granting the Veteran the benefit of the doubt his left total knee replacement  most closely approximates the criteria for an increased rating of 60 percent. 

The Veteran's VA treatment records include a March 2007 orthopedic surgical note; it was determined that surgical intervention for his left knee was not a good option at this time.  It was noted that he had a left total knee arthroplasty in 1985 with subsequent revision in 1995 and had continued left knee pain.  The Veteran's range of motion for flexion was approximately 5 degrees from full extension and flexion was about 80 to 90 degrees.  He used a wheelchair at that appointment but usually ambulated without any assistive measure.  

At the Veteran's August 2008 VA examination it was noted that though the Veteran had two knee replacements, one in 1985 and the other 12 to 13 years prior, he was not a candidate for a third knee replacement because of the weakness of the bone.  The Veteran's knee was unstable with it tending to turn at times; when he was in bed and rolled over there was instability in the joint and considerable amount of pain as the leg does not turn at the unstable joint.  It was noted that he had pain in the left knee with torquing, such as a twist or turn.  He was limited to standing for 20 minutes until the knee locked up and then he had difficulty with getting it to move normally; he was having increasing pain in the left knee with weight bearing.  He has given up all sorts of activities, including gardening.  He used a motorized scooter and a walker.  It was also noted that the Veteran was retired and formerly worked as a steel fabricator and had his own business but that he would not be able to do that now because of his instability to do heavy work.  In addition, there was a protuberance on the medial aspect of the knee that was very painful and related to his prosthesis.  It was noted that he had no inflammatory arthritis.  The Veteran's range of motion for extension was to 5 degrees and flexion was to 87 degrees; it was also noted there was no alteration in motion by repetitive movements or objective evidence of painful motion.  It was noted that though the Veteran was limited by what he could do that his activities of daily living were not affected and he could take care of all his personal needs.  

After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's left total knee arthroplasty with warrants a 60 percent disability rating, but no higher.  In this regard, the Board finds that throughout the duration of the appeal, the Veteran's left total knee replacement is characterized by severe painful motion and weakness in the right knee, as demonstrated by his complaints in his VA treatment notes and VA examination, he has severe pain and instability that interferes with his sleep.  In addition, he uses either a scooter or a walker to get round.  Moreover, at the VA examination it was noted that the Veteran could only stand for 20 minutes at a time.  
 
The Board notes that, while Diagnostic Code 5055 specifies that a minimum 30 percent rating is assigned when there are intermediate degrees of residual weakness, pain, or limitation of motion to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262, no such rating by analogy is applied when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  In this case, the Board finds that while the Veteran's limitation of motion does not warrant a higher rating under Diagnostic Codes 5256, 5261, or 5262, the medical evidence of record reflects that his current left total knee replacement is primarily affected by severe painful motion and weakness in the knees.

In evaluating the Veteran's right knee disability under the criteria of DeLuca, supra, the Board notes that Diagnostic Code 5055 specifically contemplates weakness, pain and limitation of motion.  Therefore, an increased rating is not warranted based on application of 38 C.F.R. § 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202   (1995).

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a 0 percent rating.  The VA General Counsel also held that a separate rating could also be provided for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Since the Veteran's left total knee replacement has not been manifested by flexion limited to 60 degrees or less, there is no basis for a separate rating under Diagnostic Code 5260.

The Board has also considered the assignment of a separate evaluation for the Veteran's left total knee replacement under Diagnostic Code 5257, pertaining to other impairment of the knee.  Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated as 30 percent when severe, 20 percent when moderate, and 10 percent when slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the pertinent medical evidence of record demonstrates that the Veteran's left total knee replacement was productive of recurrent instability as demonstrated by severe pain when he was sleeping and rolled in the bed, the Board finds that a separate disability rating under Diagnostic Code 5257 for the left knee is precluded as a matter of law, in light of the "amputation rule" which provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2011).  In this case, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2011).  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164 (2011).  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68  and 38 C.F.R. § 4.71a , Diagnostic Codes 5161, 5162-5164, a 60 percent disability rating would be the maximum assignable disability rating for the Veteran's left total knee replacement. Accordingly, as a matter of law, a disability rating in excess of the 60 percent rating for left total knee replacement is not assignable and therefore, a separate disability rating under Diagnostic Code 5257 cannot be assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-scheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left total knee replacement is manifested by pain and weakness.  As discussed above, these manifestations are contemplated in the rating criteria as evidenced by the herein above grant of a 60 percent disability rating.  Thus the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

Thus, Board concludes that, resolving all benefit of the doubt in favor of the Veteran the left total knee replacement warrants a disability rating of 60 percent, but no higher.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An increased rating of 60 percent for a left total knee replacement is granted, subject to the provisions governing the award of monetary benefits.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to a TDIU rating, due to the service connection left total knee replacement.

The August 2008 VA examiner stated that the Veteran was retired and formerly worked as a steel fabricator and had his own business but that he would not be able to do that now because of his inability to do heavy work.  Additionally, in February 2012 the Veteran's representative asserted that the Veteran was unemployable as a result of his service-connected left total knee replacement.  The Board finds that since the Veteran has been herein above granted a 60 percent disability rating, he meets the criteria for consideration of a TDIU rating based on that disability under 38 C.F.R. § 4.16(a) (2011).  See Rice v. Shinseki, supra.  However, further development, to include a VA examination, the report of which must contain an assessment offered by a VA examiner as to whether Veteran's left total knee replacement renders him incapable of performing the physical and mental acts required for substantially gainful occupation, is needed before the Board may consider this aspect of the claim.  Thus, Board finds that the TDIU rating component to the Veteran's claim for increased compensation must be remanded.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine whether his left total knee replacement precludes him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on a review of the record evidence, the examiner should identify the symptoms and manifestations associated with the Veteran's left total knee replacement and opine as to whether that disability renders the Veteran incapable of performing the mental and physical acts required for all forms of employment, given his educational and occupational background.  In making this assessment, the examiner is advised that neither the Veteran's age nor his non-service-connected disabilities should be considered.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

2.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  The RO will then readjudicate the issue of entitlement to a TDUI rating, due to the service-connected left total knee replacement.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims `remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


